Exhibit 10.13

 

ABBOTT LABORATORIES
NON-QUALIFIED STOCK OPTION AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201   (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) an
Option (the “Option”) to purchase a total of «NQSOs» Shares, at the price of
$«Option_Price» per Share (the “Exercise Price”), such price being not less than
100% of the Fair Market Value of the Shares on the Grant Date.

 

The Option is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Option granted to the Employee are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Non-Qualified Stock Option
Agreement.

 

(b)                                 Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(c)                                  Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

(d)                                 Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(e)                                  Disability:  Sickness or accidental bodily
injury, directly and independently of all other causes, that disables the
Employee so that the Employee is completely prevented from performing all the
duties of his or her occupation or employment.

 

--------------------------------------------------------------------------------


 

(f)                                   Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(g)                                  Option:  The Non-Qualified Stock Option
granted pursuant to this Agreement.

 

(h)                                 Program:  The Abbott Laboratories 2017
Incentive Stock Program.

 

(i)                                     Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three (3) years
of service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one (1) point and each year
of service is one (1) point.

 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

(iv)                              For purposes of calculating service under this
Section 1(i), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group. Program
administrative rules apply in determining Retirement eligibility and credited
service.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement that Employee will continue to be treated as meeting the
definition of Retirement.

 

2

--------------------------------------------------------------------------------


 

(j)                                    Termination:  A severance of employment
for any reason (including Retirement) from the Company and all Subsidiaries. 
Any Termination shall be effective on the last day the Employee performs
services for or on behalf of the Company or its Subsidiary, and employment shall
not be extended by any statutory or common law notice of termination period.

 

2.                                      Term of Option.  Subject to Sections 5
and 6, the Employee may exercise all or a portion of the vested Option at any
time prior to the 10th anniversary of the Grant Date (the “Expiration Date”);
provided that the Option may be exercised with respect to whole Shares only.  In
no event shall the Option be exercisable on or after the Expiration Date.  To
the extent the Option is not exercised prior to the Expiration Date (or any
earlier expiration of the Option pursuant to Sections 5 and 6), it shall be
canceled and forfeited.

 

3.                                      Vesting.  Subject to Section 6, the
Option shall vest and become exercisable as follows:

 

(a)                                 on the first anniversary of the Grant Date,
one-third of the total number of Shares may be purchased;

 

(b)                                 on the second anniversary of the Grant Date,
two-thirds of the total number of Shares may be purchased; and

 

(c)                                  on the third anniversary of the Grant Date,
the Option may be exercised in full.

 

The Option is not earned and the Employee has no right to purchase the
underlying Shares until an event described above occurs.  The vesting described
above is cumulative, so that at each vesting date an additional amount of Shares
is available for purchase and remains available until the Option’s Expiration
Date or such earlier date determined pursuant to Section 5 or 6 below.

 

4.                                      Exercise of the Option.  To the extent
vested, the Option may be exercised in whole or in part as follows:

 

(a)                                 Who May Hold/Exercise the Option.

 

(i)                                     General Rule - Exercise by Employee
Only.  During the lifetime of the Employee, the Option may be exercised only by
the Employee or the Employee’s Representative.

 

(ii)                                  Death Exception.  If the Employee dies,
then the Option may be exercised only by the executor or administrator of the
estate of the Employee or the person or persons to whom rights under the Option
have passed by will or the laws of descent or distribution.  Such
person(s) shall furnish the appropriate tax clearances, proof of the right of
such person(s) to exercise the Option, and other pertinent data as the Company
may deem necessary.

 

(iii)                               Transferability.  Except as otherwise
provided by the Committee or its delegate, the Option is not transferable other
than by will or the laws of descent and distribution.  It may not be assigned,
transferred (except by will or the laws of descent and distribution), pledged or
hypothecated in any way, whether by operation of law or otherwise, and shall not
be

 

3

--------------------------------------------------------------------------------


 

subject to execution, attachment, or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon such Option, shall be null and void.

 

(b)                                 Method of Exercise.  Subject to the
requirements of local law, the Option may be exercised only by:

 

(i)                                     delivery to the designated employee or
agent of the Company of a written, electronic, or telephonic notice of exercise,
specifying the number of Shares with respect to which the Option is then being
exercised, and payment of the full Exercise Price of the Shares being purchased
in cash or with other Shares held by the Employee having a then Fair Market
Value equal to the Exercise Price;

 

(ii)                                  delivery of a properly-executed exercise
notice together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the Exercise
Price;

 

(iii)                               a combination of (i) and (ii) above; or

 

(iv)                              any other manner approved by the Committee
from time to time.

 

Each method of exercise requires payment of the full amount of any federal,
state, local or other applicable taxes which the Company believes are required
to be withheld and paid with respect to such exercise, as described below.

 

(c)                                  Payment of Taxes.  The Company shall be
entitled to withhold, or require the Employee to remit, any federal, state,
local, and other applicable taxes (in U.S. or non-U.S. jurisdictions), including
income, social security and Medicare withholding taxes arising in connection
with the receipt or exercise of the Option by, without limitation:

 

(i)                                     having the Company withhold Shares;

 

(ii)                                  tendering Shares received in connection
with the Option back to the Company;

 

(iii)                               delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld;

 

(iv)                              selling Shares issued pursuant to the Option
and having the Company withhold from the proceeds of the sale of such Shares;

 

(v)                                 having the Company or a Subsidiary, as
applicable, withhold from any cash compensation payable to the Employee; or

 

(vi)                              requiring the Employee to repay the Company or
Subsidiary, in cash or in Shares, for taxes paid on the Employee’s behalf.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Employee is subject to Section 16 of the
Exchange Act pursuant to Rule 16a-2 promulgated thereunder, any tax withholding
obligations shall be satisfied by having the Company withhold a number of Shares
otherwise issuable pursuant to the Option that is sufficient to satisfy such
obligations consistent with the Company’s withholding practices.

 

If, to satisfy tax withholding obligations, the Company withholds Shares
otherwise issuable to the Employee, the Employee shall be deemed to have been
issued the full number of Shares underlying the Option.

 

5.                                      Effect of Termination or Death on the
Option.  By accepting this Option grant, the Employee acknowledges that, except
as otherwise provided in this Agreement, in the event of Termination (whether or
not in breach of local labor laws), the Employee’s right to vest in the Option
under the Program, if any, will terminate effective as of the date that the
Employee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law) and that the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of this Option grant.

 

(a)                                 Termination due to Retirement.  Subject to
Section 6 below, in the event of Termination due to Retirement, then (regardless
of any subsequent death of the Employee) the Option will continue to vest
pursuant to Section 3, and the last date on which the Option may be exercised is
the day prior to the Expiration Date.

 

(b)                                 Termination due to Disability.  Subject to
Section 6 below, in the event of Termination due to Disability, then (regardless
of any subsequent death of the Employee) the Option will continue to vest
pursuant to Section 3, and the last date on which the Option may be exercised is
the day prior to the Expiration Date.

 

(c)                                  Termination due to Death of the Employee. 
In the event of the death of the Employee during employment, the Option will
continue to vest pursuant to Section 3, and the last date on which the Option
may be exercised is the day prior to the Expiration Date.

 

(d)                                 Termination for Reason Other than
Retirement, Disability or Death.

 

(i)                                     Options Granted Within Nine (9) Months
of Termination.  Any Option granted less than nine (9) months prior to a
Termination other than for Retirement, Disability or death shall be cancelled
and forfeited immediately upon such Termination.

 

(ii)                                  Options Granted Nine (9) Months or More
Prior to Termination.  Subject to Section 6 below, an Option granted nine
(9) months or more prior to a Termination for any reason other than Retirement,
Disability or death, will continue to vest and shall be exercisable to the
extent permitted by Section 3 for a three-month period after the Employee’s
effective date of Termination, but in no event shall such Option be exercised on
or after the Expiration Date.  In the event of the death of the Employee during

 

5

--------------------------------------------------------------------------------


 

the three-month period after the Employee’s effective date of Termination, the
Option shall continue to vest and be exercisable for a three-month period
measured from the date of death, but in no event shall such Option be exercised
on or after the Expiration Date.

 

6.                                      Effect of Certain Bad Acts.  The Option
shall be cancelled and forfeited immediately if, in the sole opinion and
discretion of the Committee or its delegate, the Employee:

 

(a)                                 commits a material breach of the terms and
conditions of the Employee’s employment, including, but not limited to:

 

(i)                                     material breach by the Employee of the
Code of Business Conduct;

 

(ii)                                  material breach by the Employee of the
Employee’s employment contract, if any;

 

(iii)                               commission by the Employee of an act of
fraud, embezzlement or theft in connection with the Employee’s duties or in the
course of the Employee’s employment;

 

(iv)                              wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(v)                                 failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(b)                                 to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any activity, employment or business which is competitive
with the Company or any of its Subsidiaries.

 

7.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

8.                                      Nature of Grant.  In accepting this
Option grant, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

6

--------------------------------------------------------------------------------


 

(b)                                 This Option award is a one-time benefit and
does not create any contractual or other right to receive future grants of
Options, benefits in lieu of Options, or other Program benefits in the future,
even if Options have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Option
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Option and Shares subject to the
Option are:

 

(i)                                     extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or its Subsidiaries, and are outside the scope of the Employee’s
employment contract, if any;

 

(ii)                                  not intended to replace any pension rights
or compensation;

 

(iii)                               not part of the Employee’s normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Option is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of this Option award, no
claim or entitlement to compensation or damages shall arise from the Option
resulting from Termination (for any reason whatsoever) and the Employee
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing or electronically accepting this Agreement, the
Employee shall be deemed irrevocably to have waived the Employee’s entitlement
to pursue such claim;

 

(i)                                     The Option and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Option, the amount
realized upon exercise of the Option or the amount realized upon a subsequent
sale of any Shares acquired upon exercise of the Option, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

7

--------------------------------------------------------------------------------


 

9.                                      Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

8

--------------------------------------------------------------------------------


 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

10.                               Private Placement.  This Option grant is not
intended to be a public offering of securities in the Employee’s country.  The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this Option grant is not subject to the supervision of the local
securities authorities.

 

11.                               Exchange Controls.  As a condition to this
Option grant, the Employee agrees to comply with any applicable foreign exchange
rules and regulations.

 

12.                               Compliance with Applicable Laws and
Regulations.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of Shares upon
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one (1) jurisdiction between the date of grant and the date
of any relevant taxable event, the Employee acknowledges that the Company and/or
its Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one (1) jurisdiction.

 

13.                               Code Section 409A.  The Option is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Option is subject to Code
Section 409A and this Agreement fails to comply with that section’s

 

9

--------------------------------------------------------------------------------


 

requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law.  None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Employee (or any other individual claiming a benefit through the Employee) for
any tax, interest, or penalties the Employee may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Code Section 409A.

 

14.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Option, the Employee’s participation in the
Program or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with the Employee’s own personal tax,
legal and financial advisors regarding participation in the Program before
taking any action related to the Program.

 

15.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Option and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and consents to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any and all
actions as may be required to comply with the Employee’s personal obligations
under local laws, rules and regulations in the Employee’s country.

 

16.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.

 

17.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Program by electronic means.  The Employee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Program through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

18.                               Addendum.  This Option grant shall be subject
to any special terms and conditions set forth in any Addendum to this Agreement
for the Employee’s country.  Moreover, if the Employee relocates to one of the
countries included in the Addendum, the special terms

 

10

--------------------------------------------------------------------------------


 

and conditions for such country will apply to the Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Program (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate the Employee’s
relocation).  The Addendum constitutes part of this Agreement.

 

19.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

20.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Option and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Option. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

21.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Option have passed by will or the laws of descent or
distribution.

 

22.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

23.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

ADDENDUM TO THE ABBOTT LABORATORIES
NON-QUALIFIED STOCK OPTION AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Option
is subject to the following terms and conditions.  All defined terms contained
in this Addendum shall have the same meaning as set forth in the Program.  If
the Employee is employed in a country identified in the Addendum, the additional
terms and conditions for such country shall apply.  If the employee transfers
residence and/or employment to a country identified in the Addendum, the
additional terms and conditions for such country shall apply to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary and advisable to comply with local law or to
facilitate administration of the Program (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Employee’s transfer).

 

AUSTRALIA

 

1.             Breach of Law.  Notwithstanding anything to the contrary in the
Agreement or the Program, the Employee will not be entitled to, and shall not
claim any benefit (including without limitation a legal right) under the Program
if the provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.

 

2.             Australian Offer Document.  In addition to the Agreement and the
Program, the Employee must review the Australian Offer Document and the
Australian Addendum to the Program for additional important information
pertaining to the Option.  Both of these documents can be accessed via the UBS
website at www.ubs.com/onesource/abt.  By accepting the Option, the Employee
acknowledges and confirms that the Employee has reviewed these documents.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Option, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

2.             Exercise of the Option — No Tendering Previously-Owned Shares. 
Notwithstanding Section 4 of the Agreement or any other provision in the
Agreement or Program to the contrary, if the Employee is resident in Canada, the
Employee may not tender Shares that the Employee owns to pay the Exercise Price
or taxes in connection with the Option.

 

12

--------------------------------------------------------------------------------


 

CHILE

 

Private Placement.  The following provision shall replace Section 10 of the
Agreement:

 

The grant of the Option hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.

 

a)             The starting date of the offer will be the Grant Date (as defined
in the Agreement), and this offer conforms to General Ruling no. 336 of the
Chilean Superintendence of Securities and Insurance;

 

b)             securities not registered in the registry of securities or in the
registry of foreign securities of the Chilean Superintendence of Securities and
Insurance, and therefore such securities are not subject to its oversight;

 

c)              The issuer is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

 

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “Grant Date”, según este término se define en el documento
denominado “Agreement”) y esta oferta se acoge a la norma de Carácter General n°
336 de la Superintendencia de Valores y Seguros Chilena;

 

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

 

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en Chile información pública respecto de esos
valores; y

 

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

CHINA

 

The following provisions shall govern the Employee’s participation in the
Program if the Employee is a national of the People’s Republic of China
(“China”) resident in mainland China, or if determined to be necessary or
appropriate by the Company in its sole discretion:

 

1.             Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of
the Agreement or any other provision in the Agreement to the contrary, the
Option may be exercised only by using the cashless method, except as otherwise
determined by the Committee.  Only full cashless exercise (net proceeds remitted
to the Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or
stock swap methods of exercise are prohibited.

 

2.             Foreign Exchange Control Laws.  As a condition of the Option, the
Employee understands and agrees that, due to the exchange control laws in China,
the Employee will be required to immediately repatriate the cash proceeds
resulting from the cashless exercise of the Option to China.

 

13

--------------------------------------------------------------------------------


 

The Employee understands and agrees that the repatriation of sales proceeds may
need to be effected through a special exchange control account established by
the Company or its Subsidiaries, and the Employee hereby consents and agrees
that sales proceeds from the sale of Shares acquired under the Program may be
transferred to such account by the Company on the Employee’s behalf prior to
being delivered to the Employee.  The sales proceeds may be paid to the Employee
in U.S. dollars or local currency at the Company’s discretion.  If the sales
proceeds are paid to the Employee in U.S. dollars, the Employee understands that
the Employee will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.  If the sales proceeds are
paid to the Employee in local currency, the Employee acknowledges that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the dividends and proceeds to
local currency due to exchange control restrictions.  The Employee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Employee. 
The Employee further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Employee
agrees to be subject to these restrictions even after Termination.

 

Notwithstanding anything to the contrary in the Program or the Agreement, in the
event of an Employee’s Termination other than due to Retirement, the Employee
shall be required to exercise the Option (to the extent outstanding, vested and
otherwise permitted under the Agreement) and/or sell all Shares issued pursuant
to the Program no later than 90 days after the date of Termination (or such
other period as may be required by the State Administration of Foreign Exchange
(“SAFE”)), and repatriate the sales proceeds to China in the manner designated
by the Company.  Notwithstanding the foregoing, in the event of an Employee’s
Termination by reason of Retirement, the Employee shall be required to exercise
the Option (to the extent outstanding, vested and otherwise permitted under the
Agreement) and/or sell all Shares issued pursuant to the Program no later than
180 days after the date of such Retirement (or such other period as may be
required by the SAFE), and repatriate the sales proceeds to China in the manner
designated by the Company.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Option in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

 

CROATIA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

DENMARK

 

Treatment of Options upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, if the Employee is determined to be an “Employee,” as
defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Option upon a Termination shall be governed by Sections 4
and 5 of the Stock Option Act.  However, if the provisions in the Agreement or
the Program governing the

 

14

--------------------------------------------------------------------------------


 

treatment of the Option upon a Termination are more favorable, the provisions of
the Agreement or the Program will govern.

 

FINLAND

 

Withholding of Tax-Related Items.  Notwithstanding anything in Section 4(c) of
the Agreement to the contrary, if the Employee is a local national of Finland,
any Tax-Related Items shall be withheld only in cash from the Employee’s regular
salary/wages or other amounts payable to the Employee in cash, or such other
withholding methods as may be permitted under the Program and allowed under
local law.

 

FRANCE

 

1.             Nature of Grant.  The Option is not granted under the French
specific regime provided by Articles L.225-177 and seq. of the French commercial
code.

 

2.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.             Exercise of Option.  If, for any reason, the Employee exercises
the Option within six (6) months of the Grant Date, the Employee agrees that he
or she will not sell or otherwise dispose of any such Shares prior to the
six-month anniversary of the Grant Date.

 

2.             IMPORTANT NOTICE.  WARNING:  The contents of the Agreement, the
Addendum, the Program, and all other materials pertaining to the Option and/or
the Program have not been reviewed by any regulatory authority in Hong Kong. 
The Employee is hereby advised to exercise caution in relation to the offer
thereunder.  If the Employee has any doubts about any of the contents of the
aforesaid materials pertaining to the Option, the Employee should obtain
independent professional advice.

 

3.             Wages.  The Option and Shares underlying the Option do not form
part of the Employee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

 

INDIA

 

Repatriation Requirements.  As a condition to this Option grant, the Employee
agrees to repatriate all sales proceeds and dividends attributable to Shares
acquired under the Program in accordance with local foreign exchange rules and
regulations. Neither the Company nor any of its Subsidiaries shall be liable for
any fines or penalties resulting from the Employee’s failure to comply with
applicable laws.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of the Option,
the Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes.

 

15

--------------------------------------------------------------------------------


 

ITALY

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

MEXICO

 

1.             Commercial Relationship.  The Employee expressly acknowledges
that the Employee’s participation in the Program and the Company’s grant of the
Option does not constitute an employment relationship between the Employee and
the Company.  The Employee has been granted the Option as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs the Employee, and the Company’s Subsidiary in Mexico is the
Employee’s sole employer.  Based on the foregoing: (a) the Employee expressly
acknowledges that the Program and the benefits derived from participation in the
Program do not establish any rights between the Employee and the Subsidiary in
Mexico that employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico.

 

2.             Extraordinary Item of Compensation.  The Employee expressly
recognizes and acknowledges that the Employee’s participation in the Program is
a result of the discretionary and unilateral decision of the Company, as well as
the Employee’s free and voluntary decision to participate in the Program in
accord with the terms and conditions of the Program, the Agreement and this
Addendum.   As such, the Employee acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue the Employee’s participation in
the Program at any time and without any liability.  The value of the Option is
an extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.  The Option is not part of the Employee’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Employee.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any awards, under the Program as a result of such
Termination.

 

16

--------------------------------------------------------------------------------


 

NEW ZEALAND

 

Securities Law Notice.

 

Warning

 

This is an offer of an Option which, upon exercise and settlement in accordance
with the terms of the Program and the Agreement, will be converted into Shares. 
Shares give you a stake in the ownership of Abbott Laboratories.  You may
receive a return if dividends are paid.

 

If Abbott Laboratories runs into financial difficulties and is wound up, you
will be paid only after all creditors and holders of preference shares have been
paid.  You may lose some or all of your investment.

 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share purchase scheme.  As a
result, you may not be given all the information usually required.  You will
also have fewer other legal protections for this investment.

 

Ask questions, read all documents carefully, and seek independent financial
advice before committing.

 

Prior to the exercise and settlement of the Option, you will not have any rights
of ownership (e.g., voting or dividend rights) with respect to the underlying
Shares.

 

No interest in any Option may be transferred (legally or beneficially),
assigned, mortgaged, charged or encumbered.

 

The Shares are quoted on the New York Stock Exchange.  This means that if you
acquire Shares under the Plan, you may be able to sell them on the New York
Stock Exchange if there are interested buyers.  You may get less than you
invested.  The price will depend on the demand for the Shares.

 

You also are hereby notified that the documents listed below are available for
review on sites at the web addresses listed below:

 

1.              Abbott Laboratories’ most recent Annual Report (Form 10-K): 

https://www.sec.gov/cgi-bin/browse-edgar?CIK=abt&owner=exclude&action=getcompany&Find=Search

 

2.              Abbott Laboratories’ most recent published financial statements
(Form 10-Q or 10-K) and the auditor’s report on those financial statements: 

https://www.sec.gov/cgi-bin/browse-edgar?CIK=abt&owner=exclude&action=getcompany&Find=Search

 

3.              The Abbott Laboratories 2017 Incentive Stock Program:  This
document can be accessed in the library section of the UBS website at
www.ubs.com/onesource/abt.

 

4.              Abbott Laboratories 2017 Incentive Stock Program Prospectus: 
This document can be accessed in the library section of the UBS website at
www.ubs.com/onesource/abt.

 

A copy of the above documents will be sent to you free of charge on written
request being mailed to:  Senior Manager, Equity Programs, Abbott Laboratories,
D058G, AP6B-2, Abbott Park, IL 60064, USA.

 

17

--------------------------------------------------------------------------------


 

PAKISTAN

 

1.             Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of
the Agreement or any other provision in the Agreement to the contrary, the
Option may be exercised only by using the cashless method, except as otherwise
determined by the Committee.  Only full cashless exercise (net proceeds remitted
to the Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or
stock swap methods of exercise are prohibited.

 

2.             Repatriation Requirements.  As a condition of this Option grant,
the Employee agrees to repatriate all sales proceeds attributable to the
cashless exercise of the Option acquired under the Program in accordance with
local foreign exchange rules and regulations. Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

3.             Exchange Control Obligations.  To the extent applicable, the
Employee is required to comply with certain consent and reporting requirements
to the State Bank of Pakistan (Pakistan’s central bank) under the exchange
control laws of Pakistan.  As the exchange control regulations can change
frequently and at times, without notice, the Employee should consult his or her
legal advisor prior to exercising an Option or selling Shares under the Program
to ensure compliance with current regulations.  Neither the Company nor any of
its Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

PHILIPPINES

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

ROMANIA

 

1.             Termination.  A Termination shall include the situation where the
Employee’s employment contract is terminated by operation of law on the date the
Employee reaches the standard retirement age and has completed the minimum
contribution record for receipt of state retirement pension or the relevant
authorities award the Employee an early-retirement pension of any type.

 

2.             English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar  în limba engleză.

 

RUSSIA

 

1.             Sale or Transfer of Shares.  Notwithstanding anything to the
contrary in the Program or the Agreement, the Employee shall not be permitted to
sell or otherwise dispose of the Shares acquired pursuant to the Option in
Russia.  The Employee may sell the Shares only through a broker established and
operating outside Russia.

 

18

--------------------------------------------------------------------------------


 

2.             Cash Payments to a Russian Bank Account.  The Employee agrees to
promptly repatriate proceeds resulting from the sale of Shares acquired under
the Program to a foreign currency account at an authorized bank in Russia if
legally required at the time Shares are sold and to comply with all applicable
local foreign exchange rules and regulations.  Neither the Company nor any of
its Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Option under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of the prospectuses
would not apply.  The Employee should note that, as a result, the Option is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Option in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements
Section 4(c) of the Agreement:

 

By accepting the Option, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon exercise of the Option.  If the Employee fails
to advise the Employer of the gain realized upon exercise of the Option, the
Employee may be liable for a fine.  The Employee will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

2.             Exchange Control Obligations.  The Employee is solely responsible
for complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, the Employee should consult
the Employee’s legal advisor prior to the acquisition or sale of Shares under
the Program to ensure compliance with current Exchange Control Regulations. 
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.

 

3.             Securities Law Information and Deemed Acceptance of Option. 
Neither the Option nor the underlying Shares shall be publicly offered or listed
on any stock exchange in South Africa.  The offer is intended to be private
pursuant to Section 96(1)(g)(ii) of the Companies Act, 71 of 2008 (the
“Companies Act”) and is not subject to the supervision of any South African
governmental authority.

 

Pursuant to Section 96(1)(g)(ii) of the Companies Act, the Option offer must be
finalized within six (6) months following the date the offer is communicated to
you.  If you do not want to accept the Offer, you are required to decline the
Option no later than the six (6) months following the date the offer is
communicated to you. If you do not reject the Option within six (6) months
following the date the offer is communicated to you, you will be deemed to
accept the Option.

 

19

--------------------------------------------------------------------------------


 

SPAIN

 

Acknowledgement of Discretionary Nature of the Program; No Vested Rights.  By
accepting the Option grant, the Employee consents to participation in the
Program and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Options under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Option is granted on the assumption and condition that the
Option and the Shares acquired upon exercise of the Option shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Option grant shall be null and void.

 

The Employee understands and agrees that, as a condition of the Option grant,
unless otherwise provided in Section 5 of the Agreement, any unvested Option as
of the date the Employee ceases active employment, and any vested portion of the
Option not exercised within the post-termination exercise period set out in the
Agreement, will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of Termination.  The Employee
acknowledges that the Employee has read and specifically accepts the conditions
referred to in the Agreement regarding the impact of a Termination on the
Option.

 

SRI LANKA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

SWEDEN

 

Exercise Procedures.  Notwithstanding any provision in the Agreement to the
contrary, if the Employee is a resident in Sweden, the Company may not limit the
exercise method of the Option only to a cashless exercise.

 

UNITED KINGDOM

 

1.             Payment of Taxes.  The following provision supplements
Section 4(c) of the Agreement.

 

If payment or withholding of the income tax due in connection with the Option is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Employee to the Subsidiary in the United Kingdom that employs
the Employee (the “Employer”), effective as of the Due Date.  The Employee
agrees that the loan will bear interest at the then-current

 

20

--------------------------------------------------------------------------------


 

official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 4(c) of the
Agreement.  Notwithstanding the foregoing, if the Employee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), he or she shall not be
eligible for a loan from the Company to cover the income tax liability.  In the
event that the Employee is a director or executive officer and the income tax is
not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Employee on which
additional income tax and national insurance contributions (“NICs”) will be
payable.  The Employee will be responsible for paying and reporting any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime, and for reimbursing the Company or the Employer (as applicable) the
value of any employee NICs due on this additional benefit.

 

2.             Exclusion of Claim. The Employee acknowledges and agrees that the
Employee will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Employee’s ceasing to have rights under
or to be entitled to exercise the Option, whether or not as a result of
Termination (whether the Termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Option.  Upon the grant of the
Option, the Employee shall be deemed to have waived irrevocably any such
entitlement.

 

VIETNAM

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

21

--------------------------------------------------------------------------------